DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 02/14/2022, Applicant amended Claims 2, 6 – 8, 11 – 13 and 15 – 21; and argued against all rejections previously set forth in the Office Action dated 08/04/2021.
Applicant requested to hold the previously set forth double patenting rejection in abeyance (See remarks page 1, section II).

Status of the Claims
Claims 2 – 8 and 10 – 21 are rejected on the ground of nonstatutory double patenting Claims 2 – 8 and 10 – 21 are rejected are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 8 and 10 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10/423,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over Claims 1 – 20 of the U.S. Patent No. 10,423,691.

Instant Application
US Patent No. 10,423,691
2. A computing system, comprising: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the computing system to: 

determine, from the request, identifying data for the requested mobile content, the identifying data including at least one of an item identifier, a page identifier, or a query associated with a Uniform Resource Locator (URL); 
compare, in a predetermined order, the identifying data against a set of matching rules until an applicable matching rule is located; 
generating, by application of one or more filters and the applicable matching rule, a deep link specifying a location of mobile application content corresponding to the requested mobile content, the mobile application content configured for display on the mobile device; 
apply at least one additional matching rule to the identifying data and the deep link, the application of the at least one 
provide, to the mobile device, link data including at least the second deep link.

A computing system, comprising: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the computing system to: 
receive, from a mobile device, a request for mobile Web content to be displayed using a Web browser on the mobile device, wherein the request includes a Uniform Resource Locator (URL) of a webpage; 
determine, from the request and using the at least one processor, at least one of an item identifier, a page identifier, or a query associated with the URL; 
compare, in a predetermined order, the at least one of the item identifier, the page identifier, or the query associated with the URL against an ordered set of matching rules each until an applicable matching rule is located, the applicable matching rule generating a deep link using at least a portion of the URL, the deep link specifying a location of mobile application content corresponding to the mobile Web content, the mobile application content configured to be displayed via a specified mobile application; 
determine, using a set of display-restricting filters employing criteria based on the at least one of the item identifier, the page identifier, or the query associated with the URL and at least one of a device, user, location, or content type, that the deep link is provided to the mobile device, wherein at least one filter of the set of filters includes one or more of the criteria for determining display of the mobile application content; apply at least one additional matching rule to the at least one of the item identifier, the page identifier, or the query associated with the URL after the mobile application content on the mobile device is restricted from being displayed; determine, based at least in part upon user preference data, that an option to follow the deep link is to be provided to the mobile device; and provide, to the mobile device, link data including at least the deep link and information regarding the determination to provide the option, wherein the option may be selected via the mobile device to cause the mobile application content to be displayed using the specified mobile application on the mobile device.

2. The computing system of claim 1, 
wherein the instructions when executed further cause the computing system to: receive, from the mobile device, a second request for second mobile Web content to be displayed using the Web browser on the mobile device; 
determine that a second deep link corresponding to the second mobile Web content is not able to be provided to the mobile device according to at least one filter of the set of restricting filters; and 
reject the applicable matching rule, wherein any remaining rules in the ordered set of rules are compared, in order, against the at least one of the item identifier, the page identifier, or the query associated with the URL to attempt to locate a new applicable matching rule.

Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17
Claim 16

Claim 17
Claim 19
Claim 18
Claim 20
Claim 19
Claim 21
Claim 20


Regarding Claims 2 – 8 and 10 – 21, Claims 1 – 20 of the U.S. Patent No. 10,423,691, recites a computer system, a computer-implemented method and a non-transitory computer-readable storage medium storing instructions as similarly disclose in Claims 2 – 21 of the instant Application. It would have been obvious to one of ordinary skill in the art before the effective filling date to implement the computing system, computer-implemented method and non-transitory computer-readable storage medium of the instant application, by using U.S. Patent No. 10,423,691 because it was well known and desire to implement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 8 and 10 – 21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al. (US 2014/0359519) (hereinafter, Luu) in view of Sun et al. (US 2015/0215383) (hereinafter, Sun).

Regarding Claim 2, Luu teaches a computing system (See Luu’s Abstract) computing system, comprising: 2 
at least one processor (See Luu’s par 0019, processor); and 3 
memory including instructions that, when executed by the at least one 4 processor (See Luu's par 0019 and 0030, stored instructions executed by a processor), cause the computing system to: 5 
receive, from a mobile device, a request for mobile content to be 6displayed on the mobile device (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include deep linking navigation suggestions. Once these deep link navigation suggestions are returned to the web browser, suggestions can be displayed in the user interface container and provide entry points ’or a user to quickly navigate to pages within the top level domain); 7 
determine, from the request, identifying data for the requested mobile content, the identifying data including at least one of an item identifier, a page identifier, or a query associated with a Uniform Resource Locator (URL)8 (Luu in par 0039, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the received keystroke(s) to data that the service provider maintains that defines associations between entered keystrokes and navigation destinations across a large number of users. The service provider then returns the potential navigation targets in the form of suggestions to the web browser. The suggestions can include text such as, for example, “welcome to Costco Wholesale” along with the top level domain itself, e.g., www.costco.com. In addition, the suggestion can also include a favicon or title 306a that is displayed along with the tip level domain. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application); 9 
compare, in a predetermined order, the identifying data against a set of matching rules until an applicable matching rule is located (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. The suggestions can include a top-level domain, such as shown at 306. In addition, a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is not the top level domain. By simply clicking on one of the navigational suggestions, the user’s browser can be navigated to that particular page. Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container);
	generating, by application of one or more filters and the applicable matching rule, a deep link specifying a location of mobile application content corresponding to the requested mobile content, the mobile application content configured for display on the mobile device (Luu in par 0024 and Fig. 2, further teaches that the example system 200 enables ubiquitous environments for a seamless user experience when running applications on a personal computer (PC), a television device and/or a mobile device. Services and applications run substantially similar in all three environments for a common user experience when transitioning from one device 
Luu does not specifically disclose 21apply at least one additional matching rule to the identifying data and the deep link, the application of the at least one additional matching rule generating a second deep link configured to at least one of install or open a dedicated mobile application; and provide, to the mobile device, link data including at least the second deep link.
Sun teaches that a server determines whether a first mobile application that is associated with the URL link has been installed at the first mobile device or not (See Sun’s Abstract). Sun in par 0038 – 0042, and Fig. 4, further teaches a transactional diagram illustrating transactions between a client and a link server. In response to a request for accessing the superlink received via path 404, link manager 110 determines whether a destination mobile application associated with the superlink has been installed or activated at mobile device 102. If it is determined the destination mobile application has not been installed, link manager 110 redirects via path 405 source application 106A to a destination site 105 such as a Web site or application store (which 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sun with the teachings as in Luu in order to provide the user with link that allow the user to install or open a particular application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a particular application is provided to the user. After the end user has clicked on the link, and opened the associated application (e.g., mobile application 106), these data can then be retrieved from the link server, which can be used to provide better tracking, end user experience, or other purposes (See Sun’s par 0028 and 0069).

Regarding Claim 318, Luu in view of Sun teaches the limitations contained in parent Claim 2. Luu further teaches:
wherein the instructions when executed, further cause the computing system to: 3 
receive, from the mobile device, a second request for second mobile 4content to be displayed on the mobile device (Luu in par 0041, further teaches that by simply clicking on one of the navigation suggestions, the user’s browser can be navigated to that particular page); 5 
Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed.
However, 1910Luu does not specifically disclose21 8reject the applicable matching rule, based at least on part on the one or more filters, wherein any remaining rules in the set of matching rules 9are compared against the identifying data to attempt to locate a new applicable matching rule.10
Sun teaches that a server determines whether a first mobile application that is associated with the URL link has been installed at the first mobile device or not (See Sun’s Abstract). Sun in par 0038 – 0042, and Fig. 4, further teaches a transactional diagram illustrating transactions between a client and a link server. In response to a request for accessing the superlink received via path 404, link manager 110 determines 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sun with the teachings as in Luu in order to provide the user with link that allow the user to install or open a particular application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a particular application is provided to 

Regarding Claim 4, Luu in view of Sun teaches the limitations contained in parent Claim 2. Luu further teaches:
wherein the instructions when2 executed, further cause the computing system to: 3 
receive, from the mobile device, a second request for second mobile4 content to be displayed on the mobile device (Luu in par 0041, further teaches that by simply clicking on one of the navigation suggestions, the user’s browser can be navigated to that particular page); and55
determine that an automatic redirect is to be performed using the second deep link (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. The suggestions can include a top-level domain, such as shown at 306. In addition, a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is 1Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application).

14Regarding Claim 5, Luu in view of Luu teaches the limitations contained in parent Claim 2. Luu further teaches:
wherein the instructions when 2executed, further cause the computing system to: 3 
determine a non-installed status of the dedicated mobile application on the mobile device; and cause the mobile device to perform an automatic redirect to a store, the store allowing a copy of the mobile application to be obtained for the mobile device (Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed). 19 

Regarding Claim 6, Luu teaches a computer-implemented method (See Luu’s Abstract), comprising:
receiving, from a first application on a mobile computing device, a request for first content (Luu in par 0024 and Fig. 2, further teaches that the example system 200 enables ubiquitous environments for a seamless user experience when running applications on a personal computer (PC), a television device and/or a mobile device. Services and applications run substantially similar in all three environments for a common user experience when transitioning from one device to the next while utilizing an application, playing a video game, watching a video, and so on. Luu in par 0041, further teaches that by simply clicking on one of the navigation suggestions, the user’s browser can be navigated to that particular page); 
determining corresponding second content, the second content configured for display on the mobile computing device via a second application (Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application); 8
determining a link to the first content (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. The suggestions can include a top-level domain, such as shown at 306. In addition, a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is not the top level domain. By simply clicking on ;
comparing identifying data for the first content to a set of matching rules until at least one matching rule is located (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. The suggestions can include a top-level domain, such as shown at 306. In addition, a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is not the top level domain. By simply clicking on one of the navigational suggestions, the user’s browser can be navigated to that particular page. Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container);
providing, to the mobile computing device, the second link (Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application).
applying a set of display filters and  at least one additional matching rule, the application of the at least one additional matching rule resulting in a second link, the second link configurable to at least one of install or open the second application.
Sun teaches that a server determines whether a first mobile application that is associated with the URL link has been installed at the first mobile device or not (See Sun’s Abstract). Sun in par 0038 – 0042, and Fig. 4, further teaches a transactional diagram illustrating transactions between a client and a link server. In response to a request for accessing the superlink received via path 404, link manager 110 determines whether a destination mobile application associated with the superlink has been installed or activated at mobile device 102. If it is determined the destination mobile application has not been installed, link manager 110 redirects via path 405 source application 106A to a destination site 105 such as a Web site or application store (which may be determined from link database 111) to allow mobile device 102 to install via path 406 the destination mobile application 106B from destination site 105. Once destination mobile application 106B has been installed and launched, it communicates with link server 104 to retrieve and access the previously buffered superlink via path 407. For example, continuing with the above example, it is assumed that a superlink http://r.yoz.io/a.b.c that is associated with eBay mobile application has been created. In this superlink, it has been attached with data ["discount":"$50-off-ipad", "show-item-#":"12345"], and if the eBay mobile application has not been installed, the user may be redirected to the destination URL, in this example, http://ebay.com, which has a normal hyperlink on that Web page that would allow the user to download the eBay application 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sun with the teachings as in Luu in order to provide the user with link that allow the user to install or open a particular application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a particular application is provided to the user. After the end user has clicked on the link, and opened the associated application (e.g., mobile application 106), these data can then be retrieved from the link server, which can be used to provide better tracking, end user experience, or other purposes (See Sun’s par 0028 and 0069).
10
131Regarding Claim 7, Luu in view of Sun teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising:2 determining that the second application is not installed on the mobile computing 3device; and4 causing the mobile computing device to redirect to an application store from which5 the second application can be obtained (Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point . 1 

Regarding Claim 8, Luu in view of Sun teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
determining, based at least in part upon at least one of user preference data or 3user behavior data, to automatically redirect the mobile computing device to display the second 4content via the second application (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include deep linking navigation suggestions. This deep link navigation suggestions that are returned from the service provider has a high confidence that the top level domain is where the user intends to navigate, based on their entered key strokes. The service provider ascertains confidence levels by maintaining data associated with keystrokes entered by large numbers of users and how the corresponding characters strings map to navigation destinations. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a 1 

Regarding Claim 10, Luu in view of Sun teaches the limitations contained in parent Claim 6. Luu further teaches:
wherein the at least one matching rule is an ordered set of matching rules, and further comprising:
20comparing, per an order of the ordered set, each rule in the ordered set against the identifying data for the first content until an applicable matching rule is located or every rule in the set is compared against the identifying data (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container). 11

Regarding Claim 11, Luu in view of Sun teaches the limitations contained in parent Claim 6.
However, Luu does not specifically disclose analyzing each filter of the set of display filters to determine 3whether the second content is configured for display on the mobile computing device. 1 


 
Regarding Claim 12, Luu in view of Sun teaches the limitations contained in parent Claim 11. 
However, Luu does not specifically disclose wherein the analyzing  each filter further includes analyzing information including at least one of a type of the mobile computing3 device, a type of the user, an identity of the user, historical user data, preference data,4 location data, or a type of the content.
Sun teaches that a server determines whether a first mobile application that is associated with the URL link has been installed at the first mobile device or not (See Sun’s Abstract). Sun in par 0030, further teaches that the extracted information may include user-agent, device type, device hardware, operating system, operating system version, system language, system locale, source app, source application version, time of the day, day of the week, IP address, internet network in which the end user resides, if the user is connecting through a normal wireless or the current device's mobile carrier, 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sun with the teachings as in Luu in order to provide the user with link that allow the user to install or open a particular application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a particular application is provided to the user. After the end user has clicked on the link, and opened the associated application (e.g., mobile application 106), these data can then be retrieved from the link server, which can be used to provide better tracking, end user experience, or other purposes (See Sun’s par 0028 and 0069).

Regarding Claim 113, Luu in view of Sun teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
analyzing at least one of user history information or user preference 3 information to determine whether to perform at least one of redirecting the mobile computing device4 to display the second content via the second application or providing a user-selectable option 5to display the second content via the second application (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user 
 
Regarding Claim 14, Luu in view of Sun teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
receiving an indication as to whether the second link to the second content for the 3second application was selected or whether an option to follow the second link was closed; and 4storing information for the indication as historical user data for use in future5 determinations (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources, Including local sources and one or more remote sources, based on matching character input. Local data sources can include a user’s browsing history, favorites, pinned sites, type URLs, and the like. Luu in par 0054 – . 1 

Regarding Claim 15, Luu in view of Sun teaches the limitations contained in parent Claim 6. Luu further teaches:
further comprising: 2 
preventing an option to follow a subsequent link, to the second content to be3 displayed via the second application, from being displayed on the mobile computing device4 in response to user behavior with respect to at least one prior option to follow a determined 5link (Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed). 19

Regarding Claim 116, Luu in view of Sun teaches the limitations contained in parent Claim 6. Luu further teaches:
wherein the2 determining of the second content is further based, at least in part, on at least one of a portion of a uniform 3resource link for the content, user session data, user agent data, or an internet protocol (IP) address of the mobile computing device (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources, Including local sources and one or more remote sources, based on matching character input. Local data sources can include a user’s browsing history, favorites, pinned sites, type URLs, and the like. Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application). 1

Regarding Claim 17, Luu teaches a21 non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor of a mobile computing device (See Luu’s Abstract, par 0019 and 0030), cause the mobile 3computing device to: 4 
receive, from a first application on a mobile computing device, a request for first content (Luu in par 0024 and Fig. 2, further teaches that the example system 200 enables ubiquitous environments for a seamless user experience when running applications on a personal computer (PC), a television device and/or a mobile device. Services and applications run substantially similar in all three environments for a common user experience when transitioning from one device to the next while utilizing an application, playing a video game, watching a video, and so on. Luu in par 0038 and Fig. 3, teaches a web browser user interface as shown in figure 3. The web browser user interface 300 includes a user interface container 302 having an address bar 304). Accordingly, as shown in figure 3, a fist application (web browser) is capable of displaying first content);
determine, based at least in part on a comparison of identifying information for the first content to a set of matching rules, at least one matching rule of the set of matching rules (Luu in par 0039 - 0040 and Fig.  3, further teaches that the service provider receives the keystrokes and conducts a search to identify potential navigation targets. It does this by comparing the receive keystrokes to data that service provider maintains that defines associations between entered keystrokes and navigations destinations across a large number of users. Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container);
determine a second content for display in a second application on the mobile computing device based on the at least one of an item identifier, a page identifier, or a query associated with a uniform resource locator (URL) and the at least one matching rule of the set of matching rules (Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application);89 
determine a deep link to the second content (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include  Luu in par 0054 – 0057, further teaches that as a user enters keystrokes and before a navigation is conducted, a navigation intent-based local application search is conducted to ascertain whether the user's entered keystrokes pertain to a website that has an associated local application. If the local application is installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality that can enable the user to directly launch the local application);
Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed. 
However, Luu does not specifically disclose determine, based at least in part on application of at least one filter and the at least one matching rule of the set of matching rules, a second deep link; and provide, to the mobile computing device, the second deep link to cause the second content to at least one of install or open the second application.



Regarding Claim 118, Luu in view of Sun teaches the limitations contained in parent Claim 17. Luu further teaches:2 
wherein the instructions, when executed, cause the computing device to: 3 
determine, based at least in part on application of the at least one filter, additional first content selected for display on the mobile computing 4device;5 cause the additional first content to be displayed via a browser application9 on the mobile computing device (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of data sources. The relevant suggestions can include deep linking navigation suggestions. Once these deep link navigation suggestions are returned to the web browser, suggestions can be displayed in the user interface container and provide entry points ’or a user to quickly navigate to pages within the top level domain).

1Regarding Claim 19, Luu in view of Sun teaches the limitations contained in parent Claim 17. Luu further teaches:2 
wherein the instructions, when executed, further cause the mobile computing device to: 3 
determine that the second application is not installed on the mobile computing device; 4and5 cause the mobile computing device to redirect to a location from which the second 6application can be obtained (Luu in par 0056, further teaches that in the local application is not installed on the user’s computer, the user interface container is populated with a selectable entry point instrumentality to enable the user to install the local application. This entry point can include a link to an application store which the local application can be obtained and installed)19. 1 

Regarding Claim 20, Luu in view of Sun teaches the limitations contained in parent Claim 17. Luu further teaches:2 
wherein the instructions, when executed, further cause the mobile computing device to: 22determine, based at least in part upon at least one of user preference data or user behavior data, to automatically redirect the mobile computing device to display the second 5content via the second application; and 6 provide information regarding the redirect to the mobile computing device with the second deep 7link (Luu in par 0034 - 0037, teaches that a web platform e.g., web browser, includes an address bar and as keystrokes are entered into the address bar, a user interface contained is populated with relevant suggestions from a combination of . 1 

Regarding Claim 21, Luu in view of Sun teaches the limitations contained in parent Claim 17. Luu further teaches:2 
2wherein the instructions, when executed, further cause the mobile computing device to: 3 
However, Luu does not specifically disclose analyze the a least one filter to determine, for the at least one matching rule of the set of matching rules, whether the second content is configured for display on the mobile computing device.
Sun teaches that a server determines whether a first mobile application that is associated with the URL link has been installed at the first mobile device or not (See Sun’s Abstract). Sun in par 0038 – 0042, and Fig. 4, further teaches a transactional diagram illustrating transactions between a client and a link server. In response to a request for accessing the superlink received via path 404, link manager 110 determines whether a destination mobile application associated with the superlink has been 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Sun with the teachings as in Luu in order to provide the user with link that allow the user to install or open a particular application. The motivation for doing so would have been to provide a method that based on the user's device, a link corresponding to a particular application is provided to the user. After the end user has clicked on the link, and opened the associated .

Response to Arguments
Applicant's arguments filed 02/14/2022, have been fully considered but they are not persuasive.
(1) Applicant argues: that while paragraph 0040 of Luu teaches that “a set of deep link navigation suggestions can be displayed” and “the deep link Navigation suggestions can be arranged by how frequently user typically navigate to that particular deep link once they are on a top-level domain.” However, populating an address bar in the web browser with relevant suggestions including deep link navigation suggestions is not equivalent to use of “a deep link specifying a location of mobile application content corresponding to the requested mobile content, the mobile application content configured for display on the mobile device,” as provided in amended Claim 2. Indeed, at best Luu merely notes in passing that the “computing device… may… be implemented as mobile… class of device (Luu 0027). Sun does not remedy the deficiencies of Luu. 

	The examiner respectfully disagrees.
	Firstly, Luu in par 0019 and Fig. 1, teaches that figure 1 is an illustration of an environment 100 in an example implementation that is operable to employ the techniques described in Luu. The illustrated environment 100 includes an example computing device 102 that may be configured in a variety of ways. For example, the 
	Luu in par 0024 and Fig. 2, further teaches that the example system 200 enables ubiquitous environments for a seamless user experience when running applications on a personal computer (PC), a television device and/or a mobile device. Services and applications run substantially similar in all three environments for a common user experience when transitioning from one device to the next while utilizing an application, playing a video game, watching a video, and so on.
	Luu in par 0039 - 0040 and Fig.  3, further teaches that a set of deep linking navigation suggestions can also be displayed, an example of which is shown at 308. The deep linking navigation suggestions follow the text associated with the top level domain 306. Each deep link displays the top level domain with which it is associated, even though its target URL is not the top level domain. By simply clicking on one of the navigational suggestions, the user’s browser can be navigated to that particular page. Luu in par 0076, further teaches that ordering rules and heuristics can be utilized to determine how suggestions are ordered in the user interface container.
	Accordingly, Luu teaches a method that can be implemented in multiple devices, including a mobile computing device. The method provide a seamless user experience when running applications on a personal computer, a television device and/or mobile device. Therefore, Luu by providing a seamless user experience teaches or suggests that the content is configured for display on the computing device, wherein the computing device can be a mobile device. As shown in figure 3, a user interface is 
	Therefore, Luu teaches or suggests “generating, by application of one or more filters and the applicable matching rule, a deep link specifying a location of mobile application content corresponding to the requested mobile content, the mobile application content configured for display on the mobile device” as claimed in claim 2.
	Regarding Claims 6 and 17
	(2) Applicant submits that newly amended Claims 6 and 17 are allowable at least for reasons including some of those discussed in connection with claim 2. For example, both claims 6 and 17 are amended to further clarify that the subject device is “mobile”. Applicant respectfully reiterates that the proposed combination of references in the Office action does not teach such subject matter, and withdrawal of the pending rejection of claims 6 and 17 is respectfully requested.
	The examiner respectfully disagrees.
	As indicated above (1), Luu teaches a seamless operation through multiple devices including a mobile device. 
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIEL MERCADO/           Primary Examiner, Art Unit 2176